 



Exhibit 10.69
November 29, 2006
Judith Rodin, PhD.
President
The Rockefeller Foundation
420 Fifth Avenue
New York, NY 10018
Dear Judith:
     This will confirm the following agreement relating to the deferral of your
director’s fees in 2007.
     1. All director’s fees and retainers (“Fees”) payable to you in connection
with your service on the boards of directors (including committees of such
boards) of AMR Corporation and American Airlines, Inc. for the period January 1,
2007 through December 31, 2007, will be deferred and paid to you in accordance
with this letter agreement.
     2. Interest will be accrued on the amounts to be paid on a deferred basis
pursuant to paragraph 1 above, from the date such fees would otherwise have been
paid to the date actually paid, at the prime rate which The Chase Manhattan Bank
(National Association) from time to time charges in New York for 90-day loans to
responsible commercial borrowers, such interest to be compounded monthly.
     3. The total amount to be paid on a deferred basis plus the aggregate
amount of interest accrued thereon will be paid to you in a lump sum
distribution on the 30th business day after the date when you cease to be a
Director of AMR Corporation.
     4. In the event of your death, the number of Stock Equivalent Units as of
your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to the Trustees under your Revocable Agreement of Trust, dated September 15,
1997, as amended February 20, 2004, Judith Rodin Settlor and Trustee.

 



--------------------------------------------------------------------------------



 



     If the foregoing is satisfactory to you, please indicate by signing one of
the originals (two are enclosed) and returning it to me.

            Very truly yours,
         -s- Kenneth W. Wimberly [d43815d4381501.gif]         Kenneth W.
Wimberly        Corporate Secretary     

Accepted and agreed:

                /s/ Judith Rodin       Judith Rodin                  12/6/06    
  Date             

 